DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Malone  in view of Sengoku and further in view of Rajamani et al (US 20190035473).
As to claim 1, Malone discloses a method for delivering multiple write commands, comprising: 
writing data to be written (par. 26, data 153) and corresponding addresses (address 131, ID 152) in the multiple write commands (“a series of write command transactions”) wherein the addresses are not sequential (“non-sequentially”); 
transmitting a virtual burst-mode start indicator (par. 26. “start bit”). 
Malone does not disclose the steps of encoding, generating and transmitting as claimed (Note:  Instead, Malone discloses the transmission requires multiple separate transactions). In the same field of art (I2C data transmission), Sengoku discloses methods to improve the performance of IIC bus (abstract). In one embodiment, Sengoku discloses the steps of encoding multiple separate transactions (fig. 6, 602, 604, 606, par. 57; fig. 12 steps 1202), generating a virtual burst transaction according to the encoded data and the encoded addresses (fig. 6 610, par. 58. Note: diagram 610 is a virtual burst transaction because it is virtually a single transaction with one start and one stop condition); and transmitting a virtual burst-mode start indicator (“S”) and the virtual burst write command through a serial bus (fig. 12 s1206).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Malone and Sengoku, by comprising steps of:
encoding data to be written and corresponding addresses in the multiple write commands to obtain encoded data and an encoded address;
	generating a virtual burst write command according to the encoded data and the encoded addresses; and
transmitting a virtual burst-mode start indicator and the virtual burst write command through a serial bus.
The motivation is to improve the performance of the system (par. 6).
Malone does not disclose information regarding addresses of the multiple write commands is encoded into the encoded data. In the same field of art (data transmission), Rajamani discloses a controller to configure to receive a command from a device to perform a write operation at a memory (abstract). In one embodiment, Rajamani discloses the steps of decoding addresses and data (fig. 3 data 312, 314, addresses 308, 310) in a virtual burst write command (fig. 1 command 170. Note: To combine multiple write commands into a single write command is to encode) to obtain decoded data to be written and decoded addresses (par. 58), and information regarding addresses of the multiple write commands is encoded into the encoded data (par. 32, “multiple logical addresses”).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Malone/Sengoku and Rajamani, by comprising information regarding addresses of the multiple write commands is encoded into the encoded data. The motivation is to improve the performance of the system (par. 3).
 As to claim 2, Malone/Sengoku/Rajamani discloses the method of claim 1, wherein the serial bus is an I2C bus and the virtual burst-mode start indicator as well as the virtual burst write command are compliant with I2C protocol (Malone, par. 27; Sengoku, par. 57, 58).
	As to claim 3, Malone/Sengoku/Rajamani discloses the method of claim 1, further comprising: transmitting a virtual burst-mode end indicator after transmission of the virtual burst write command has been completed (Sengoku, “P” in 610, par. 58).
As to claims 4-6, all the same elements of claims 1-3 are listed but in a device form with further a command encoder (Sengoku, fig. 11, encoder 1104), a bus master device coupled to the command encoder (driver 1106).  Therefore, the supporting rationale of the rejection to claims 1-3 applies equally as well to claims 4-6.
As to claim 7, Malone discloses a method for handling commands received through a serial bus, comprising: 
	allowing data to be written to a plurality of registers identified by addresses (par. 27, fig. 6).
Malone does not disclose the steps of determining, a start indicator, a received command, decoding as claimed (Note:  Instead, Malone discloses the data is received via multiple separate transactions). In the same field of art (I2C data transmission), Sengoku discloses methods to improve the performance of IIC bus (abstract). In one embodiment, Sengoku discloses the steps of determining whether a virtual burst-mode start indicator is received through the serial bus (par. 102. Note: “S” of 610 is a virtual burst mode start indicator because 610 is  virtually a single transaction), determining a received command received through the serial bus is a virtual burst write command (par. 53 “a read or write transaction”) after the virtual burst-mode start indicator is received (par. 103), decoding (fig. 11 decoder 1144) an address and data in the virtual burst write command (par. 53) to obtain decoded data to be written and decoded addresses (par. 103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Malone and Sengoku, by comprising steps of:
determining whether a virtual burst-mode start indicator is received through the serial bus;
	determining a received command received through the serial bus is a virtual burst write command after the virtual burst-mode start indicator is received;
decoding an address and data in the virtual burst write command to obtain decoded data to be written and decoded addresses; and
	allowing the decoded data to be written to a plurality of registers identified by the decoded addresses.
The motivation is to improve the performance of the system (par. 6).
Malone does not disclose data in one or more data fields of the virtual burst write command carries information regarding the decoded addresses. In the same field of art (data transmission), Rajamani discloses a controller to configure to receive a command from a device to perform a write operation at a memory (abstract). In one embodiment, Rajamani discloses the steps of decoding addresses and data (fig. 3 data 312, 314, addresses 308, 310) in a virtual burst write command (fig. 1 command 170. Note: To combine multiple write commands into a single write command is to encode) to obtain decoded data to be written and decoded addresses (par. 58), and data in one or more data fields of the virtual burst write command carries information regarding the decoded addresses (par. 32, “multiple logical addresses”).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Malone/Sengoku and Rajamani, by comprising data in one or more data fields of the virtual burst write command carries information regarding the decoded addresses. The motivation is to improve the performance of the system (par. 3).
As to claim 8, Malone/Sengoku/Rajamani discloses the method of claim 7, wherein the serial bus is an I2C bus, and the virtual burst-mode start indicator and the virtual burst write command are compliant with I2C protocol (Malone, par. 27; Sengoku, par. 57, 58).
As to claim 9, Malone/Sengoku discloses the method of claim 7, further comprising: determining whether a virtual burst-mode end indicator is received through the serial bus (Sengoku, par. 103), but does not disclose the steps of determining a normal command and accessing as claimed. In the same field of art (data transmission), Rajamani discloses a controller to configure to receive a command from a device to perform a write operation at a memory (abstract). In one embodiment, Rajamani discloses the steps of decoding addresses and data (fig. 3 data 312, 314, addresses 308, 310) in a virtual burst write command (fig. 1 command 170) to obtain decoded data to be written and decoded addresses (par. 58), determining a received command received through a serial bus is a normal command (par. 36 “indicating a single write command”), and accessing to the memory according to the normal command without decoding an address or data in the normal command (Note: A non-aggregated command does not have to be decoded).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Malone and Sengoku, by comprising steps of: determining a received command received through the serial bus is a normal command, and accessing to a register according to the normal command without decoding an address or data in the normal command.
The motivation is to improve the performance of the system (col 1 lns 20-25).
As to claims 10-11, all the same elements of claims 7-8 are listed but in a receiver form with further: a bus slave device (Sengoku, driver 1142), a mode checker (par. 91), a command decoder (fig. 11, decoder 1144).  Therefore, the supporting rationale of the rejection to claims 1-3 applies equally as well to claims 7-8.
As to claim 12, all the same elements of claim 9 are listed but in a receiver form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 12.
As to claim 13, all the same elements of claims 1 and 7 are listed but in a combining method form with further: an image sensor (Malone, par. 26).  Therefore, the supporting rationale of the rejection to claims 7-8 applies equally as well to claim 13.
As to claim 14, all the same elements of claims 4 and 10 are listed but in a combining device form with further: an image sensor (Malone, par. 26).  Therefore, the supporting rationale of the rejection to claims 4-10 applies equally as well to claim 14.










	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/Examiner, Art Unit 2184   


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184